DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is responsive to communications filed February 25th, 2022. Claims 1-12 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21st, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks bottom of pg. 5 – pg. 7, filed February 25th, 2022, with respect to claim objections and rejections under 35 U.S.C. 103 and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and rejections of claims 1-12 have been withdrawn due to amendments made to claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
Claim 2 is amended to read: “The motor according to claim 1, wherein an outer circumferential surface of the drive magnet has a circular shape.”
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on May 13th, 2022.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and dependent claims 2-11 are in condition for allowance for inclusion of limitations:
on an inner circumferential surface of each divided area in the drive magnet, a distance from a rotation center line of the rotor becomes longer from a center in a circumferential direction toward both ends of the divided area,
wherein a magnetization polarization line of two adjacent magnetized areas deviates from a boundary between each two adjacent divided areas in the circumferential direction, and wherein the magnetization polarization line deviates from each of two adjacent boundaries with different angles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/           Examiner, Art Unit 2834                                                                                                                                                                                             

/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834